Title: To John Adams from Jonathan Webb, 8 December 1809
From: Webb, Jonathan
To: Adams, John



Sr.
Quincy Decr. 8, 1809

Agreeable to your request I have considered the Substance of Mr. Dearborns letter—
And hereby inform you what little I know respecting the several enquires therein mention’d. This Town abounds mostly of boot & shoemakers there appears to be about 20 shops employing from 80 to 100 hands, can be carried on with a small capital— It is not so good as it has been, no doubt the interuption of our trade has had an effect that way, and am inform’d the Southern States are in a way of manufacturing for themselves much more than they were some time since—
Notwithstanding there is a duty on imported shoes they will import some yet, the duty opperates rather as a tax on the southern states. There has been considerable improvements in this business lately especially Ladies morocco and kid shoes as they are call’d
The taning business has been profitable to those that could carry it on largely, but I think it not so now, and expect others that see how many tan-yards have been abandoned near Boston in a few years will think so too. Mr. Williams of Roxbury has carried it on as largely as any that I am acquainted with, I suppose his Capital to be about ten thousand dollars, but he affirms that it does not neat him 6 P. Ct. employs 5 or 6 hands—For my own part am neither one thing nor an othe, tan a little, curry a little, get a few shoes & boots made &C—Currying I think a better business than taning at present
Household manufactures I veiw as a matter of great importance to this Country, I shall rejoice to have our goverment give it not an elastick but a permanent spring so that those who may set up the business may not be disapointed; and if any foreign mechanick shou’d happen to come here may find employ and get a living at it; they will give us information in the art of manufactering. As to the means or method of encouraging manufactures I submitt must be left entirely  to the ability and wisdom of goverment—
Sr. I hope you will excuse my not making a reply to your request sooner. The only reason I can give is I despaired giving you any usefull information or advice; so that it was a burden to attempt it—I had rather read twenty of your publications communications  in the Patriot than make this scroll, I am much pleased with those pieces not altogether because it is placeing the saddle on the right Horse, but necessary truths ought to be made public, I think it a duty you owed to your Self, your Family, and above all your Country. I think it is rendering our Country essential service.
Am Sr. / with great Esteem / Yr. Huml. Servt.

Jona. Webb